PER CURIAM.
We originally accepted jurisdiction to review the First District Court of Appeal’s decision in Wiccan Religious Cooperative of Fla., Inc. v. Zing ale, 898 So.2d 134, 135 (Fla. 1st DCA 2005), based on express and direct conflict with Department of Education v. Lewis, 416 So.2d 455 (Fla.1982), Department of Administration v. Horne, 269 So.2d 659 (Fla.1972), and Paul v. Blake, 376 So.2d 256 (Fla. 3d DCA 1979), on the issue of taxpayer standing. See art. V, § 3(b)(3), Fla. Const. After further consideration, we have determined that the First District did not address the issue of taxpayer standing and that there is no other basis for the Court to exercise its jurisdiction. Accordingly, we conclude that jurisdiction was improvidently granted and hereby dismiss this case.
It is so ordered.
WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ„ concur.
LEWIS, C.J., dissents.